Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Claim 1 is allowable. The restriction requirement, as set forth in the Office action mailed on April 21, 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 25-34, directed to a non-elected invention are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Claims 1-8, 10, 11, and 13-34 are therefore allowed.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The most pertinent prior art, including U.S. Patent Pub. No. 2018/0153633 to Rodriguez-Navarro et al. and U.S. Patent No. 9,383,055 to Hirose et al. disclose a magnetically-controllable robotic device comprising a body having a first rigid body part and a second rigid body part movably connected with the first rigid body part, wherein the first rigid body part is magnetically-responsive such that the first rigid body part can be controlled by an external magnetic field generated by an magnetic control system. The pivot-type joint is provided partly by the first rigid body part and partly by the second rigid body part, wherein the first rigid body part comprises a first connection portion and the second rigid body part comprises a second connection portion connected with the first connection portion. The prior art fails to teach or disclose, however, wherein the first rigid body part comprises a first arm portion and a second arm portion, arranged symmetrically about the first long axis, for interacting with the second rigid body part, wherein the first rigid body part is pivotable relative to the second rigid body part between a first end position, in which the first arm portion contacts one side of the second rigid body part, and a second end position, in which the second arm portion contacts an opposite side of the second rigid body part, and wherein the first rigid body part comprises a U-shaped portion that is formed at least partly by the first arm portion and the second arm portion.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775